                                                    THE CITY OF NEW YORK
GEORGIA PESTANA                                    LAW DEPARTMENT                                          ALANA R. MILDNER
Acting Corporation Counsel                             100 CHURCH STREET                       Labor and Employment Law Division
                                                       NEW YORK, NY 10007                                   Phone: (212) 356-1177
                                                                                                              Fax: (212) 356-2439
                                                                                                      Email: amildner@law.nyc.gov
                                                                             June 17, 2021

          BY ECF
          Honorable Vernon S. Broderick
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007                                                           6/21/2021

                             Re: Elgalad v. New York City Dept. of Educ. et al.
                                 Civil Action No. 17-CV-4849
                                 Law Dep’t No. 2017-036946

          Dear Judge Broderick:

                       I am an Assistant Corporation Counsel in the Office of Georgia Pestana, Acting
          Corporation Counsel of the City of New York, attorney for Defendants in the above-referenced
          action.

                          I submit this letter to respectfully request an extension of Defendants’ time to
          serve and file its Motion for Summary Judgment until July 23, 2021. Defendants’ motion is
          presently due on June 23, 2021. Due to an information technology issue affecting the entire New
          York City Law Department, I could not access my email account and electronic case files from
          June 6th to 13th. Though my email access was recently restored, I am still unable to access many
          of my electronic case files while working remotely and do not yet know when I will have such
          access. I have corresponded with the pro se Plaintiff, who informs me that he consents to this
          extension. This is the first request for an extension of Defendants’ time to move for summary
          judgment and such an extension will not affect any other deadlines in this case.

                             I thank the Court for its attention to this matter.



                                                                             Respectfully Submitted,
                                                                             /s/
                                                                             Alana R. Mildner
                                                                             Assistant Corporation Counsel
CC:   By First-Class Mail and ECF
      Ahmed M. Elgalad
      Plaintiff Pro Se
      530 Hughes Street
      Northvale, New Jersey 07647




                                    2
